Citation Nr: 1309626	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty with the Air Force from April 1972 to April 1976 and with the Army from October 1976 to October 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a decision review officer (DRO) at the RO in September 2009.  A transcript of the hearing is of record. 

In February 2012, the case was remanded by the Board for further development.  It has now returned to the Board for additional appellate action. 


FINDINGS OF FACT

1.  Hypertension was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

2.  Diabetes mellitus was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for hypertension and diabetes mellitus as both conditions were incurred during active duty service.  He testified in September 2009 that hypertension and diabetes were identified during service and have continued to the present day.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of the first element of service connection, a current disability.  The Veteran was placed on medication to treat high blood pressure at the Oklahoma City VA Medical Center (VAMC) in February 2001and by January 2005, the diagnosis of hypertension was included on his VAMC problem sheet.  VAMC records also indicate that the Veteran was diagnosed with elevated glucose levels in February 2005 and formally diagnosed with diabetes mellitus in July 2009.  VA examiners in March 2012 also confirmed the findings of hypertension and diabetes.  

The evidence also establishes an in-service injury.  In April 1979, the Veteran was seen for complaints of headaches and anxiety following a head injury two days earlier.  He was referred for a five day blood pressure check.  In May 1979, following the blood pressure check, the Veteran was placed on medication for hypertension for 30 days.  After the 30 day period, there was no evidence of sequelae following the head injury, no additional findings of hypertension, and the Veteran was medically cleared for duties.  Service treatment records also document some findings pertaining to diabetes mellitus.  In April 1980, the Veteran reported a history of borderline diabetes during a visit to the optometry clinic.  Several years later, in December 1983, he also reported a family history of diabetes and was referred for blood sugar testing with a finding of rule out diabetes.  No formal diagnosis of diabetes mellitus was made and the Veteran's blood pressure and sugar levels were normal at the time of his September 1992 retirement examination.  He also denied a history of high blood pressure and sugar in his urine on the accompanying report of medical history.  Although service records do not document findings of chronic hypertension or diabetes, there are some indications of elevated blood pressure and suspected high levels of sugar.  The Board therefore finds that the second element of service connection, an in-service injury, is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injuries, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the September 1992 retirement examination, and despite the Veteran's medication regime for elevated blood pressure in May 1979 and referral for blood sugar testing in December 1983, the chronic diseases of hypertension and diabetes mellitus were never diagnosed during active duty service.  Examinations throughout the Veteran's periods of military service showed normal blood pressure and negative laboratory sugar findings.  The Veteran also denied a history of elevated blood pressure and sugar in his urine on the September 1992 retirement report of medical history.  

Furthermore, there is no medical evidence of hypertension or diabetes within a year from the Veteran's retirement from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence related to one of the claimed disabilities dates from December 1999, more than 7 years after separation, when the Veteran's blood pressure was slightly elevated during a VA examination.  The post-service record does not contain any indication of diabetes until February 2005, when the Veteran's VA physician noted elevated glucose levels.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's hypertension or diabetes was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has not reported a continuity of symptoms in this case.  He testified in September 2009 that hypertension and diabetes were first identified during active duty service and were present since that time, but he did not identify any continuous symptoms associated with the disabilities.  Instead, the Veteran reported that he did not require treatment for any manifestations of hypertension or diabetes until years after service due to a combination of diet and exercise.  It was only when he began to experience other disabilities (such as deep vein thrombosis and problems with indigestion) that he was treated for hypertension and diabetes through the VA.  
Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   In addition, under 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements of service connection for chronic diseases by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, in this case the Veteran has not reported a continuity of symptomatology.  He only testified that hypertension and diabetes were latently present since military service and did not require treatment or present symptoms.  

There is also no competent medical evidence linking the Veteran's hypertension and diabetes to active duty service.  None of his treating physicians have provided a nexus in support of the claims and the only medical opinions of record, those of the March 2012 VA examiner, weigh against the claims.  After examining the Veteran and reviewing the claims file, the March 2012 VA examiner determined that hypertension and diabetes were not etiologically related to any incident of the Veteran's military service, to include the episode of elevated blood pressure in May 1979 and the Veteran's reports that he was diagnosed with borderline diabetes during active duty.  The examiner noted the Veteran's treatment and testing for blood pressure and sugar during service, but also noted there were no findings or diagnosis of chronic hypertension or diabetes until years after the Veteran's retirement from service.  These medical opinions were rendered following an accurate and complete review of the Veteran's medical history, including the Veteran's own reports, and were supported with a well-reasoned rationale.  The opinions of the March 2012 VA examiner are are therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the testimony of the Veteran connecting his claimed disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but in this case he has reported that hypertension and diabetes were present in the years during and after service without any manifestations.  The diagnoses of hypertension and diabetes mellitus require more than simply lay observation to properly identify, they require specialized medical expertise and in most cases laboratory and medical findings to support the diagnoses.  The Board finds that the Veteran is simply not competent to report that hypertension and diabetes were present since service based purely on his own lay observations, especially in light of his statements regarding the lack of symptoms of the disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed chronic hypertension and diabetes mellitus was not present until years after his retirement from active duty.  In addition, there is no competent medical evidence that the Veteran's current disabilities are related to his military service.  The Board has considered the Veteran's testimony, but finds that it is outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's hypertension and diabetes mellitus and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for service connection.

The Board also finds that VA has complied with the February 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in February 2012 and asked to submit medical release forms to allow for VA to obtain records from the private health care providers identified in the VAMC records and at the September 2009 hearing.  In response to VA's request, the Veteran did not provide any medical release forms, but stated in a March 2012 communication that he would submit the requested records.  In July 2012, VA received records from Tinker Air Force Base Medical Center.  The Veteran indicated in November 2012 that he had additional information to submit and requested that VA wait 30 days before taking further action on his claim; however, no other evidence was ever received.  The Veteran was also provided VA examinations in March 2012 in response to the Board's remand.  The case was then readjudicated in a November 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for hypertension is denied. 
Entitlement to service connection for diabetes mellitus is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


